Citation Nr: 1022171	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

2.  Entitlement to a compensable evaluation for chronic 
fungal disease of the toes (Athlete's foot).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, continued 
the 0 percent evaluations for the Veteran's service-connected 
right ear hearing loss and chronic fungal disease of the toes 
(Athlete's foot).  

In November 2009, the Veteran's representative was afforded 
the opportunity to submit a VA Form 646.  See the November 
2009 VA Memorandum.  The representative declined to submit 
such form, and instead, submitted an acknowledgement in lieu 
of a VA Form 646.  Therefore, the Board will adjudicate the 
claim. The Veteran and his representative have had ample 
opportunities to submit evidence and argument in support of 
his claim.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

The issue of entitlement to a compensable evaluation for 
chronic fungal disease of the toes (Athlete's foot) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected right ear hearing loss is 
manifested by no more than level I hearing.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.85-4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in July 
2007 with the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  See also the June 2009 VCAA letter.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date question is moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
January 2005 to June 2008.  The Veteran was also provided VA 
examinations in connection with his increased rating claim, 
which are found to be adequate for rating purposes.  The 
examiners reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided conclusions with 
supportive rationale.  It is noted that at the January 2010 
hearing, the undersigned questioned whether the complete 
report for the July 2009 VA audiological examination was of 
record.  Further review of that report confirms that, in 
fact, the complete audiometric testing results are set forth 
and the report is complete.  The Board finds that the VA 
examination reports are adequate and probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  

II.  Decision  

The Veteran contends that a compensable evaluation is 
warranted for his right ear hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right ear hearing loss is currently evaluated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6100.  The Ratings Schedule, under Diagnostic Code 6100, 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I though XI) for hearing 
impairment, established by a state licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

38 C.F.R. § 4.86(a) (2009), provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In August 2007, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed during the 
evaluation showed the following pertinent puretone 
thresholds:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
50
Average puretone threshold was 32.5 decibels, and speech 
recognition was 92 percent.  The audiologist concluded that 
the Veteran demonstrated moderate high frequency 
sensorineural hearing loss in the right ear.  

In July 2009, the Veteran underwent a second VA audiological 
evaluation.  He reported increased difficulty understanding 
conversation and television.  Audiological testing performed 
during the evaluation showed the following pertinent puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
50
50

Average puretone threshold of the right ear was 32.5 
decibels.  Speech recognition score was 96 percent.  The 
audiologist concluded that the Veteran has moderate 
sensorineural hearing loss at 3000 and 4000 Hertz in the 
right ear.  

In light of these results, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for the Veteran's service-connected 
right ear hearing loss.  The Board notes that since service 
connection is in effect for only one ear, the nonservice-
connected ear will be assigned a Roman Numeral I.  38 C.F.R. 
§ 4.85(f).  

Thus, based upon the two VA audiological evaluations, from 
Table VI of 38 C.F.R. § 4.85, a Roman Numeral I is derived 
for both the right ear and the left ear.  Thus, neither is 
the "better ear."  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column I.  The intersection point for these categories under 
Table VII shows that the Veteran's service-connected right 
ear hearing loss does not exceed the levels contemplated for 
the currently assigned noncompensable schedular rating.  
Therefore, the Board finds that the criteria for a 
compensable evaluation have not been met.  

In addition, the provisions of 38 C.F.R. § 4.86(a) 
(Exceptional patterns of hearing impairment) do not apply to 
the Veteran's situation as the audiometric results from the 
two audiological evaluations did not show pure tone 
thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for both ears.  The provisions of 38 
C.F.R. § 4.86(b) are also not applicable as neither ear is 
shown to manifest 30 decibels or less at 1000 Hz, or 70 
decibels or more at 2000 Hz.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone threshold for the right ear meets the 
criteria for a higher rating, and, the Veteran has not 
submitted any additional treatment records reflecting his 
right ear hearing loss.  Thus, the Board finds that the 
criteria for a compensable evaluation have not been met.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 
compensable rating.  The Board has duly considered staged 
ratings, pursuant to Hart, supra, but finds the 0 percent 
rating assigned is appropriate for the entire rating period.  

Consideration has also been given regarding whether the 
schedular evaluations are inadequate for the Veteran's 
service-connected right ear hearing loss, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  The noncompensable rating currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran and a higher evaluation is not 
warranted.  Although the Veteran's right ear hearing loss may 
be "getting worse," it has not yet risen to a level severe 
enough to warrant a compensable rating based on the 
application of the audiometric findings to the regulatory 
framework.  Moreover, the evidence does not demonstrate other 
related factors.  The Veteran has not required frequent 
hospitalization due to his service-connected disabilities, 
and marked interference with employment has not been shown.  
In the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of 
extraschedular ratings was not prejudicial.

The Board has considered the Veteran's statements and 
testimony and is aware of his complaints about not being able 
to hear well; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There was no indication that the audiological 
evaluations produced test results which were invalid.  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against a compensable 
evaluation for the Veteran's right ear hearing loss 
disability.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  
ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.  


REMAND

Remand of the claim for an increased rating for the chronic 
fungal disease of the toes is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.  

Review of the record reveals that during the January 2010 
hearing, the Veteran stated that he was currently receiving 
treatment for his service-connected chronic fungal disease of 
the toes (Athlete's foot) at his local VA outpatient 
treatment facility.  He also reported receiving treatment at 
the Philadelphia VA Medical Center dermatology department for 
his service-connected skin disability at the July 2009 VA 
examination.  However, review of the claims file shows that 
VA outpatient treatment records as of 2009 have not been 
obtained.  The Board notes that since VA has notice of 
outstanding potential relevant records, VA has a duty to 
obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c) (2009).  Additionally, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the Veteran's claim.  Therefore, as VA has notice 
of the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Philadelphia VA Medical 
Center in Philadelphia, Pennsylvania.  
All records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available.  

2.  Thereafter, the RO should arrange for 
any further development deemed necessary 
in the matter of entitlement to a 
compensable rating for chronic fungal 
disease of the toes, to include ordering 
a VA examination.

3.  Thereafter, the remaining issue on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


